 

Exhibit 10.2

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (this “Agreement”) is entered into as
of April 6, 2020 between Julie Hambleton, M.D. (“Executive”) and IDEAYA
Biosciences, Inc., a Delaware corporation (the “Company”), effective as of the
date Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:

 

A.Executive’s status as an employee and officer of the Company will end on the
Termination Date (as defined below).

 

B.Executive and the Company want to ensure the smooth transition of Executive’s
duties and responsibilities to the Company and to establish the obligations of
the parties including, without limitation, all amounts due and owing to the
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that her status as an
officer and employee of the Company shall end effective as of the earliest of
(a) April 30, 2020 (the “Planned Termination Date”), (b) the date Executive
takes any action that constitutes Cause (as defined in that certain employment
agreement entered into between Executive and the Company effective as of May 9,
2019 (the “Employment Agreement”)) or (c) the date Executive voluntarily resigns
Executive’s employment with the Company (the earliest such date, the
“Termination Date”).  Executive hereby agrees to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of Executive’s status as an officer and employee
of the Company and each of its subsidiaries; provided that such documents shall
not be inconsistent with any of the terms of this Agreement.

2.Continued Services.

(a)Employment Period.  From the Effective Date through the Termination Date,
Executive shall continue to serve as the Company’s Senior Vice President and
Chief Medical Officer, Head of Development, and Executive shall provide
transition services in Executive’s areas of expertise and work experience and
responsibility and such other duties as shall be assigned by the Chief Executive
Officer of the Company.  While employed by the Company, Executive shall continue
to be paid Executive’s base salary and be eligible for benefits pursuant to the
terms and conditions of the Company’s benefit plans.

(b)Transition Consulting Services.  In the event Executive’s employment
terminates on the Planned Termination Date, Executive shall provide consulting
services to the Company, on a non-exclusive basis in accordance with a
Consulting Agreement to be entered into between Executive and the Company
substantially in the form attached hereto as Exhibit A (the “Consulting
Agreement”) for an initial term commencing on May 1, 2020 and ending on June 30,
2020, subject to renewal as set forth in the Consulting Agreement.  

3.Stock Options.  As of the date hereof, Executive holds outstanding options to
purchase Company common stock.  Executive agrees that as of the Termination
Date, all shares subject to Executive options that are unvested options will be
canceled and terminated without any additional consideration therefor.  The
vested portion of Executive’s options to purchase Company common stock shall
remain exercisable through the three month anniversary of the Termination
Date.  The agreements evidencing Executive’s stock options, shall be deemed
amended to the extent necessary to reflect this Section 3.

1

--------------------------------------------------------------------------------

 

4.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused paid time off earned through the Termination
Date, subject to standard payroll deductions and withholdings.  Executive is
entitled to these payments regardless of whether Executive executes this
Agreement.

(b)Business Expenses.  The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Termination Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.  Executive is entitled
to these reimbursements regardless of whether Executive executes this Agreement.

5.Separation Benefits. Without admission of any liability, fact or claim, in the
event the Termination Date is the Planned Termination Date, the Company hereby
agrees, subject to Executive’s execution of this Agreement and the delivery to
the Company of a copy of the General Release of Claims attached hereto as
Exhibit B (the “Release of Claims”) signed on or after the Planned Termination
Date that becomes effective and irrevocable within thirty (30) days following
the Planned Termination Date, as well as Executive’s performance of her
continuing obligations pursuant to this Agreement and the Restrictive Covenant
Agreements, to provide Executive the payments and benefits set forth below.  
For the purposes of this Agreement, “Restrictive Covenant Agreements” shall mean
the Restrictive Covenant Agreements as defined in the Employment Agreement,
together with any confidentiality, noncompetition, nonsolicitation or other
restrictive covenant provisions in the Consulting Agreement.

(a)Continued Base Salary.  The Company shall continue to pay Executive
Executive’s base salary as in effect as of the Effective Date from the Planned
Termination Date through June 30, 2020 (the “Severance Period” and such
payments, the “Severance Payments”), with the first such payment to occur on the
first payroll date after the Release of Claims becomes effective and irrevocable
(with the first installment to include any payments that would have been made
had the Release of Claims been effective and irrevocable on the Planned
Termination Date).  Notwithstanding the foregoing, the Severance Payments shall
be reduced by any amounts earned by Executive during the Severance Period
pursuant to the Consulting Agreement.

(b)Taxes.  Executive understands and agrees that all payments under this Section
5 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Executive for the benefits provided to
Executive by this Section 5 beyond those withheld by the Company, Executive
agrees to pay them herself and to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by Executive to
make required payments.  To the extent that any reimbursements payable pursuant
to this Agreement are subject to the provisions of Section 409A of the Code,
such reimbursements shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

2

--------------------------------------------------------------------------------

 

(c)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 5 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 5 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.  

6.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of Executive’s employment with the
Company and separation therefrom.  Executive further acknowledges that, other
than the Restrictive Covenant Agreements and the agreements evidencing
Executive’s outstanding equity awards (the “Equity Award Agreements”), this
Agreement shall supersede each agreement entered into between Executive and the
Company regarding Executive’s employment, including, without limitation, the
Employment Agreement and any other offer letter, employment agreement, severance
and/or change in control agreement, and each such agreement shall be deemed
terminated and of no further effect as of the Termination Date.

7.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company, and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); Claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of implied or express contract;
Claims arising in tort, including, without limitation, Claims of wrongful
dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, slander, defamation, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

3

--------------------------------------------------------------------------------

 

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment Separation, pursuant to written terms of any Company employee benefit
plan;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

8.Non-Disparagement, Non-Solicitation, Transition and Transfer of Company
Property.  Executive further agrees that:

(a)Non-Disparagement.  Executive agrees that she shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately.  Nothing in this Section 8(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

4

--------------------------------------------------------------------------------

 

(b)Non-Solicitation.  In addition to Executive’s obligations under the
Restrictive Covenant Agreements, Executive shall not for a period of one (1)
year following Termination Date, either on Executive’s own account or jointly
with or as a manager, agent, officer, employee, consultant, partner, joint
venturer, owner or stockholder or otherwise on behalf of any other person, firm
or corporation, directly or indirectly solicit or attempt to solicit away from
the Company any of its officers or employees; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 8(b).  

(c)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.  

(d)Transfer of Company Property.  On or before the Termination Date, except as
necessary to provide services under the Consulting Agreement and agreed by
Company and Executive, Executive shall turn over to the Company all files,
memoranda, records, and other documents, and any other physical or personal
property which are the property of the Company and which she had in her
possession, custody or control at the time she signed this Agreement.

9.Executive Representations.  Executive warrants and represents that (a)
Executive  has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions and/or benefits to which Executive may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to her, except as provided in this Agreement, (c) Executive has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law, (d) the execution, delivery and performance
of this Agreement by Executive does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
Executive is a party or any judgment, order or decree to which Executive is
subject and (e) upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a valid and binding obligation of
Executive, enforceable in accordance with its terms.  

10.No Assignment by Executive.  Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

5

--------------------------------------------------------------------------------

 

11.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12.Arbitration; Venue.  All controversies, claims and disputes arising out of or
relating to this Agreement shall be resolved by final and binding arbitration
before a single neutral arbitrator in San Mateo County, California, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”), which can be found at
https://www.adr.org/sites/default/files/EmploymentRules_Web.pdf. The arbitration
shall be commenced by filing a demand for arbitration with the AAA within
fourteen (14) days after the filing party has given notice of such breach to the
other party.  The arbitrator shall award the prevailing party attorneys’ fees
and expert fees, if any.  Notwithstanding the foregoing, it is acknowledged that
it will be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations imposed on them under
Section 8(a), Section 8(b) and Section 15 hereof, and that in the event of any
such failure, an aggrieved person will be irreparably damaged and will not have
an adequate remedy at law.  Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 8(a), Section 8(b) or Section 15 of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.  Any
action seeking such injunctive relief, along with any other action relating to
this Agreement that is excluded from the first sentence of this Section 12,
shall be instituted and prosecuted exclusively in the federal or state courts
located in the San Mateo County, California, and the each of the Company and
Executive waive any right to change of venue.

13.Miscellaneous.  This Agreement, collectively with the Restrictive Covenant
Agreements, the Equity Award Agreements, the Consulting Agreement, comprise the
entire agreement between the parties with regard to the subject matter hereof
and supersedes, in their entirety, any other agreements between Executive and
the Company with regard to the subject matter hereof.  Executive acknowledges
that there are no other agreements, written, oral or implied, and that Executive
may not rely on any prior negotiations, discussions, representations or
agreements.  This Agreement may not be changed or modified, in whole or in part,
except by an instrument in writing signed by Executive and the Chief Executive
Officer or other duly authorized officer of the Company.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.  

14.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

15.Maintaining Confidential Information.  Executive reaffirms Executive’s
obligations under the Restrictive Covenant Agreements.  Executive acknowledges
and agrees that the benefits provided in Section 5 shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Restrictive Covenant Agreements.  For the avoidance of doubt and notwithstanding
anything herein to the contrary, nothing in this Agreement will be construed to
prohibit Executive from filing a charge with, reporting possible violations to,
or participating or cooperating with any governmental agency or entity,
including but not limited to the EEOC, the Department of Justice, the Securities
and Exchange Commission, Congress or any agency Inspector General, or making
other disclosures that are protected under the whistleblower,
anti-discrimination or anti-retaliation provisions of federal, state or local
law or regulation.  Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that Executive has made such reports

6

--------------------------------------------------------------------------------

 

or disclosures. Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in this Agreement: (i) Executive shall
not be in breach of this Agreement, and shall not be held criminally or civilly
liable under any federal or state trade secret law (x) for the disclosure of a
trade secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

16.Executive’s Cooperation.  After the Termination Date, at Company’s expense,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates during Executive’s employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during Executive’s employment);
provided, however, that any such request by the Company shall not be unduly
burdensome or interfere with Executive’s personal schedule or ability to engage
in gainful employment.   

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

EXECUTIVE

 

IDEAYA BIOSCIENCES, INC.

 

 

 

 

 

 

/s/ Julie Hambleton, M.D.

 

/s/ Jason S. Throne

 

Julie Hambleton, M.D.

 

By: Jason Throne

 

 

Title:  VP, General Counsel

 




7

--------------------------------------------------------------------------------

 

Exhibit A

 

Consulting Agreement

[attached]

 

 

8

--------------------------------------------------------------------------------

 

Exhibit B

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of April 30, 2020,
between Julie Hambleton, M.D. (“Executive”) and IDEAYA Biosciences, Inc., a
Delaware corporation (the “Company”) (together referred to herein as the
“Parties”), effective eight days after Executive’s signature hereto (the
“Effective Date”), unless Executive revokes Executive’s acceptance of this
Release as provided in Paragraph 1(c), below.

 

1.Executive’s Release of the Company.  Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its directors, officers, employees, investors or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Release.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); Claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of implied or express contract;
Claims arising in tort, including, without limitation, Claims of wrongful
dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, slander, defamation, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.  

9

--------------------------------------------------------------------------------

 

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Release;

(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Release, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Jason Throne, VP, General
Counsel, email:  jthrone@ideayabio.com. Executive understands that if she
revokes this Agreement, it will be null and void in its entirety, and she will
not be entitled to any payments or benefits provided in Section 5 of that
certain Transition and Separation Agreement entered into between the Parties as
of April 6, 2020 (the “Transition and Separation Agreement”).

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

10

--------------------------------------------------------------------------------

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT

2.Executive Representations.  Executive warrants and represents that (a) she has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any of its affiliates with any governmental agency or
court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on her behalf, she will immediately cause it to be
withdrawn and dismissed, (b) she has reported all hours worked as of the date of
this Release and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which she may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to her, except as provided in
Section 5 of the Transition and Separation Agreement, (c) she has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, (d) the execution, delivery and performance of this Release
by Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment, order or decree to which Executive is subject, and (e)
upon the execution and delivery of this Release by the Company and Executive,
this Release will be a valid and binding obligation of Executive, enforceable in
accordance with its terms.

3.Maintaining Confidential Information.  Executive reaffirms her obligations
under the Restrictive Covenant Agreements (within the meaning of the Transition
and Separation Agreement).  Executive acknowledges and agrees that the benefits
provided in Section 5 of the Transition and Separation Agreement shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Restrictive Covenant Agreements.  For the avoidance of doubt, nothing in the
Restrictive Covenant Agreements, the Transition and Separation Agreement or this
Release will be construed to prohibit Executive from filing a charge with,
reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the EEOC, the
Department of Justice, the Securities and Exchange Commission, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation.  Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that Executive has made such
reports or disclosures.  Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in the Restrictive Covenant Agreements,
the Transition and Separation Agreement or this Release: (i) Executive shall not
be in breach of the Restrictive Covenant Agreements, the Transition and
Separation Agreement or this Release, and shall not be held criminally or
civilly liable under any federal or state trade secret law (x) for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (y) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (ii) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney, and may
use the trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

4.Cooperation With the Company.  Executive reaffirms Executive’s obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.  

5.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

11

--------------------------------------------------------------------------------

 

6.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

7.Integration Clause.  This Release and the Transition and Separation Agreement,
collectively with the Restrictive Covenant Agreements, the Consulting Agreement,
and any indemnification agreement between Executive and the Company, contain the
Parties’ entire agreement with regard to the transition and separation of
Executive’s employment, and supersede and replace any prior agreements as to
those matters, whether oral or written, including without limitation the
Employment Agreement (as defined in the Transition and Separation Agreement).
This Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and the Chief Executive Officer or
other duly authorized officer of the Company.

8.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

9.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

 

(Signature page(s) follow)

 




12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

 

IDEAYA BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

Julie Hambleton, M.D.

 

By:  Jason S. Throne

 

 

 

Title:  VP, General Counsel

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

AMENDMENT #1 TO TRANSITION AND SEPARATION AGREEMENT

THIS AMENDMENT #1 TO TRANSITION AND SEPARATOIN AGREEMENT (“Amendment No. 1”) is
made as of April 27, 2020 (the “Amendment No. 1 Effective Date”) by and between
IDEAYA Biosciences, Inc., a Delaware corporation, having a principal place of
business at 7000 Shoreline Court, Suite 350, South San Francisco, California
94080 (“IDEAYA”), and Julie Hambleton, M.D. (“Executive”).

WHEREAS, IDEAYA and Executive are Parties to that certain Transition and
Separation Agreement entered into as of April 6, 2020 (the “Original Agreement”,
and together with this Amendment No. 1, the “Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement to amend provisions
related to the exercisability of options held by Executive.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the Parties agree as follows:

 

 

1.

All capitalized terms used but not otherwise defined in this Amendment #1 shall
have the same meanings given to them in the Agreement.  

 

 

2.

Section 3 of the Original Agreement shall be amended in its entirety:

 

3.Stock Options.  As of the date hereof, Executive holds outstanding options to
purchase Company common stock.  Executive agrees that as of the Termination
Date, all shares subject to Executive options that are unvested options will be
canceled and terminated without any additional consideration therefor.  The
vested portion of Executive’s options to purchase Company common stock shall
remain exercisable through the three-month anniversary of the termination of
Executive’s services to the Company, including under the Consulting Agreement.
The agreements evidencing Executive’s stock options, shall be deemed amended to
the extent necessary to reflect this Section 3.

 

 

3.

Except as expressly stated in this Amendment No. 1, the Agreement remains
unchanged and in full force and effect.

 

 

4.

A facsimile or portable document format (“.pdf”) copy of this Amendment No. 1,
including the signature pages, will be deemed an original.

 

IN WITNESS WHEREOF, authorized representatives of the Parties to the Agreement
have executed this Amendment No. 1 as of the Amendment No. 1 Effective Date.

 

 

IDEAYA BIOSCIENCES, INC.

 

 

 

EXECUTIVE

 

By:  /s/ Jason S. Throne

 

By: /s/ Julie Hambleton, M.D.

 

 

 

Name:  Jason Throne

 

Title: VP, General Counsel

 

Name:  Julie Hambleton, M.D.

 

 

 

 

 